IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                                 FILED
                                                                             November 12, 2008

                                             No. 07-41074                   Charles R. Fulbruge III
                                                                                    Clerk

In Re: JUAN PEQUEÑO
                                                          Debtor
----------------------------------------------------------------------

JUAN PEQUEÑO

                                                          Appellant
v.

MICHAEL B. SCHMIDT,

                                                          Appellee



                      Appeal from the United States District Court
                           for the Southern District of Texas
                                      1:05-CV-71


Before WIENER, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Appellant Juan Pequeño (“Pequeño”) appeals, pro se, the district court’s
denial of his appeal from a Bankruptcy Court Order Denying Debtor’s Motion to
Deny Administrative and/or Recovery Fees.                            Appellee Michael Schmidt
(“Schmidt”) is Pequeño’s Chapter 7 Trustee.


        *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
                                      No. 07-41074

       We have previously addressed this case in several opinions, which
collectively lay out the facts and posture below.1 We resolved the issue at hand
in In re Pequeño, 240 F. App’x 634 (5th Cir. 2007), in which we affirmed the
district court’s dismissal of several of Pequeño’s claims, including his appeal of
the bankruptcy court’s Compensation Orders approving Trustee counsels’
compensation.       The district court dismissed those appeals for want of
prosecution, as Pequeño had failed to file timely briefs.                 See id. at 635.
Pequeño’s claim is barred by res judicata. A dismissal for failure to prosecute
bars any further adjudication, because it operates as an adjudication on the
merits. Nielsen v. United States, 976 F.2d 951, 957 (5th Cir. 1992). We therefore
AFFIRM the judgment of the district court. We also note that Pequeño has
appeared before this court six times in this matter; at least four of the
appeals))including this one))have been frivolous. Pequeño is warned that
future frivolous filings will subject him to sanctions.




       1
        See In re Pequeño, 246 F. App’x 274 (5th Cir. 2007); In re Pequeño, 240 F. App’x 634
(5th Cir. 2007); In re Pequeño, 221 F. App’x 353 (5th Cir. 2007); In re Pequeño, 223 F. App’x
307 (5th Cir. 2007); In re Pequeño, 126 F. App’x 158 (5th Cir. 2005).

                                             -2-